United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-3628
                      ___________________________

                              Donald Ray Copley

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

                                State of Missouri

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                           Submitted: July 18, 2014
                             Filed: July 28, 2014
                                [Unpublished]
                                ____________

Before BYE, SMITH, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
        Donald Copley appeals after the district court1 dismissed his civil action, and
denied his post-judgment motion.2 We deny Copley’s pending motions for a
transcript and a change of venue; and following our careful review of the record
before us, we conclude that the district court did not abuse its discretion in denying
the post-judgment motion, because Copley did not present circumstances justifying
relief. See In re Guidant Corp. Implantable Defibrillators Prod. Liab. Litig., 496 F.3d
863, 866 (8th Cir. 2007) (standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
      2
       The appeal was dismissed as untimely as to the entry of final judgment, and
has been allowed to proceed only as to the order denying post-judgment relief.

                                         -2-